      Case 2:21-cv-00415-KJD-VCF Document 8 Filed 04/07/21 Page 1 of 2



1    Kevin S. Sinclair, State Bar Number 12277
       ksinclair@sinclairbraun.com
2    SINCLAIR BRAUN LLP
     16501 Ventura Blvd, Suite 400
3    Encino, California 91436
     Telephone: (213) 429-6100
4    Facsimile: (213) 429-6101
5    Attorneys for Defendant
     NORTH AMERICAN TITLE INSURANCE COMPANY
6
     DESIGNATED LOCAL COUNSEL FOR SERVICE
7    PER L.R. IA 11-1(b)
8    Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
9    Las Vegas, Nevada 89121
10                               UNITED STATES DISTRICT COURT
11                                          DISTRICT OF NEVADA
12     BANK OF AMERICA, N.A.,                            Case No.: 2:21-cv-00415-KJD-VCF
13                            Plaintiff,                 STIPULATION TO STAY CASE
14                    vs.
15     NORTH AMERICAN TITLE INSURANCE
       COMPANY,
16
                              Defendant.
17

18           Defendant North American Title Insurance Company (“NATIC”), on the one hand, and
19   plaintiff Bank of American, N.A. (“BANA”), on the other hand, hereby stipulate and agree as
20   follows:
21           This is one of many actions pending before the Nevada state and federal courts involving a
22   Lender’s alleged entitlement to coverage under a title insurance policy following an HOA
23   foreclosure sale. BANA filed this specific action in Nevada’s Eighth District Court on March 9,
24   2021;
25           NATIC removed this case to the United States District Court on March 11, 2021.
26   The parties have since engaged with one another about the possibility of settling this and other
27   similarly situated matters involving these specific parties. Due to the number of claims involved,
28

                                                      1
                                           STIPULATION TO STAY CASE
      Case 2:21-cv-00415-KJD-VCF Document 8 Filed 04/07/21 Page 2 of 2



1    the parties anticipate it may take several months to complete negotiations. In order to preserve
2    resources during this process, the parties stipulate and agree that this matter should be stayed.
3           NOW THEREFORE, BANA and NATIC hereby STIPULATE and AGREE as follows:
4           1. This action shall be STAYED;
5           2. Either Party may move to lift this stay at any time.
6           3. The Parties shall provide the District Court with a joint status update regarding the
7               status of their settlement negotiations ninety (90) days after entry of the order on this
8               stipulation.
9           4. In the event this matter does not settle, the parties will submit a proposed scheduling
10              order to the Court.
11

12
     Dated: April 5, 2021                           SINCLAIR BRAUN LLP
13

14
                                                    By:    /s/-Kevin S. Sinclair
15                                                        KEVIN S. SINCLAIR
                                                          Attorneys for Defendant
16                                                        NORTH AMERICAN TITLE INSURANCE
                                                          COMPANY
17
     Dated: April 5, 2021                           WRIGHT, FINLAY & ZAK, LLP
18

19                                                  By:    /s/-Darren T. Brenner
                                                          DARREN T. BRENNER
20
                                                          Attorneys for Plaintiff
                                                          BANK OF AMERICA, N.A.
21

22   IT IS SO ORDERED.

23                      6th day of _____________,
            Dated this _____         April        2021.

24                                                  __________________________________________
                                                    KENT J. DAWSON
25                                                  UNITED STATES DISTRICT JUDGE
26

27

28

                                                   2
                                        STIPULATION TO STAY CASE
